DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                        Election/Restrictions
Applicant’s election without traverse of claims 1-13 and 17-20 in the reply filed on 2/16/22 is acknowledged.
Claim Rejections - 35 USC § 112
Claim 8 recites the limitation "the first and second voltages" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2, 3, 4, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiBene et al. (US pub 20070013080).
With respect to claim 1, DiBene et al. teach a semiconductor device, comprising (see figs. 1-5 and associated text): 
a package 210,214,216,228; 
a semiconductor die 112,212 positioned on a front side of the package and electrically connected to the package; 

a voltage regulator 220 embedded within the package.  
With respect to claim 2, DiBene et al. teach the electrical connection is positioned on a back side of the package.  
With respect to claim 3, DiBene et al. teach the voltage regulator comprises voltage regulation circuitry 120 positioned on a base 116.  
With respect to claim 4, DiBene et al. teach the voltage regulation circuitry and the base are embedded between a first layer 214 of the package and a second layer 228 of the package.  
With respect to claim 5, DiBene et al. teach the voltage regulation circuitry includes features (any portion of voltage regulation circuitry) having a first minimum feature size; and the semiconductor die includes features (any portion of semiconductor die) having a second minimum feature size smaller than the first minimum feature size.  
With respect to claim 7, DiBene et al. teach the package is formed as layers disposed on a substrate; and the voltage regulator is positioned between the substrate and the electrical connection.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over DiBene et al. (US pub 20070013080).
With respect to claim 8, DiBene et al. fail to teach the voltages are direct current.
However, the use of the voltages of direct current is well-known in semiconductor art.
 
Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiBene et al. (US pub 20070013080).
With respect to claim 17, DiBene et al. teach a semiconductor device, comprising (see figs. 1-5 and associated text): 
a package 210,214,216,228; 
a die 112,212 positioned on a front side of the package and electrically connected to the package; 
a plurality of electrical connections 232 positioned on a back side of the package and electrically connected to the package; and 
a plurality of voltage regulators 220 embedded within the package.  
DiBene et al. teach only one die in the package, however, It would have been obvious to one of ordinary skill in the art of making semiconductor devices to include plurality of dies to achieve higher device density.

With respect to claim 20, DiBene et al. teach each voltage regulator comprises voltage regulation circuitry positioned on a respective base 117; each voltage regulator is embedded by placing the voltage regulation circuitry and the base onto a first layer 216 of the package, then forming a second layer 214 of the package on the voltage regulation circuitry; the voltage regulation circuitries include features (any portions) having a first minimum feature size; and the .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 17-20 of U.S. Patent No. 10643984. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention of present claims 1-13 and 17-20 is taught by claims 1-13 and 17-20 of U.S. Patent No. 10643984.
Claims 1-13 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 17-20 of U.S. Patent No. 10840230. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention of present claims 1-13 and 17-20 is taught by claims 1-13 and 17-20 of U.S. Patent No. 10643984.
          
 Allowable Subject Matter
s 6, 9, 10,11, 12, 13, 18, 19, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814